      Case 1:19-cv-01908-VSB Document 27 Filed 08/07/19 Page 1 of 1

                       LEE LITIGATION GROUP, PLLC
                               148 WEST 24TH STREET, 8TH FLOOR
                                     NEW YORK, NY 10011
                                      TEL: 212-465-1180
                                      FAX: 212-465-1181
                                   INFO@LEELITIGATION.COM


WRITER’S DIRECT:         212-465-1188
                         cklee@leelitigation.com
                                                                        August 7, 2019

Via ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:     Jimenez et al. v. LX 1204 Jewelry Inc et al.
                         Case No.: 19-cv-1908 (VSB)(OTW)

Dear Judge Broderick:

         We are counsel to Plaintiff in the above referenced matter and respectfully submit
this letter, jointly with counsel to Defendants, to request the Court to approve the parties’
Proposed Stipulation and Order (the “Proposed Stipulation and Order”) regarding, among
other things, production of collective class list and mailing of collective certification notice.
(Dkt. No. 25.) A copy of the Proposed Stipulation and Order is annexed as Exhibit A.

        We thank the Court for considering this matter.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties at ECF
